GRAVES, Judge.
Appellant was assessed the death penalty for the murder with malice of Cloyce Eloise Twitchell.
This is a companion case to our No. 24,688, Alex Leviness v. State, this day decided, (Page 85 of this volume) and is subject to the same objection relative to the grand jury that found the indictment in that instance.
The appellant was indicted on July 5, 1949, by a grand jury that had been originally drawn for a term of court superseded by the statute, as shown in House Bill No. 780 of the 51st Legislature, Regular Session, (1949), such new statute taking effect on May 12, 1949, and by its terms making this grand jury operative for the new term beginning on the first Monday in September, 1949. At the time of the finding of this indictment, the grand jury provided for the September term was sitting as the grand jury for a term called on May 14, 1949, as the grand jury for such session.
After careful consideration, we held in our No. 24,688, Alex Leviness v. State, that this was not a valid grand jury. The holding is the same herein.
Therefore, this judgment is reversed and the prosecution ordered dismissed.